BENHAM, Justice,
concurring specially.
Although I agree with the final outcome of the opinion, I write because I disagree with the majority’s analysis in Division 7 (d). Unlike the majority, I believe defense counsel was deficient when he failed to object to the improper witness bolstering that occurred in this case. Defense counsel called the GBI agent during the defense’s presentation of its evidence in order to impeach Willis on her testimony during the State’s case-in-chief that she could not carry the child because of a disability. Specifically, on direct examination by the defense, the GBI agent testified that his notes reflected that Willis told him she “attempted to clean the [child] and carry [him] to her vehicle,” but was unable to carry the child beyond her living room. The GBI agent’s recounting of Willis’s prior statement to him appeared to be contradictory to Willis’s testimony that she could not carry the child at all. On cross-examination, the prosecutor sought to rehabilitate Willis by asking the GBI agent whether Willis was consistent with her story to the authorities and whether he believed Willis to be truthful during the investigation and the GBI agent answered both questions in the affirmative. This testimony elicited by the State on its cross-examination of the GBI agent constituted improper bolstering of Willis’s prior testimony. There is no dispute that defense counsel failed to object to the improper bolstering. I cannot join in the *603majority’s conclusion that counsel’s failure to object was reasonable and did not constitute deficient performance.
Willis’s credibility was critical to appellant’s defense as she was the only person, other than appellant, who was with the child prior to his death. Allowing the State to use a law enforcement officer to bolster the material witness’s truthfulness without any objection by the defense was not objectively reasonable in the circumstances of this case. Indeed, this case is distinguishable from the cases cited by the majority in support of its analysis. For example, in Green v. State, 281 Ga. 322 (2) (638 SE2d 288) (2006), defense counsel cross-examined a detective about the truthfulness of another witness’s testimony. The record showed the testimony was not improper bolstering because defense counsel had first questioned the detective about numerous inconsistencies in the witness’s testimony and then defense counsel asked the detective whether he believed the witness. We found that defense counsel, rather than bolstering the other witness’s testimony, was mocking the detective’s belief of an inconsistent witness and thus was not deficient in his performance. Green does not involve, as here, a defense counsel’s failure to object to the State’s using improper bolstering to rehabilitate the credibility of a material witness. Likewise, neither Butler v. State, 292 Ga. 400 (738 SE2d 74) (2013) nor Westmoreland v. State, 287 Ga. 688 (699 SE2d 13) (2010), involves a defense counsel’s failure to object to improper bolstering testimony elicited by the State. Furthermore, unlike the defense attorney in Westmoreland who articulated a strategy for his actions, appellant’s trial counsel, although questioned extensively at the motion for new trial hearing about his failure to object, never mentioned a strategic reason for his conduct,9 but rather said he should have objected to the improper bolstering. Therefore, this issue cannot be resolved under the deficiency prong of the Strickland v. Washington standard for ineffective assistance of counsel.
I do believe, however, the matter is appropriately resolved under the prejudice prong. That is, appellant has not shown that but for his counsel’s failure to object to the improper bolstering, the outcome of the trial would have been different. Indeed, the GBI agent’s testimony did not wholly impeach Willis’s testimony because it was consistent with Willis’s testimony to the extent it showed that she was unable to carry the unconscious child the entire distance from inside her home to her vehicle. Thus, regardless of whether an *604objection had been made, the jury was free to reasonably conclude that Willis was not able to carry the child a great distance because of her disability. In addition, the evidence showed that after appellant spent three to four minutes alone with the child in the child’s room and was heard hitting the child, the child was unconscious. The medical examiner testified that the child’s lack of consciousness and the child’s subsequent death resulted from blunt force trauma to the head, as if the child had been struck against an immobile object, and blunt force trauma to the child’s abdomen, as if the child had been punched and/or kicked. No contrary evidence was proffered at trial. Given the strong evidence of appellant’s guilt, he has failed to show he was prejudiced by any deficiency on the part of his trial counsel.
Decided March 18, 2013.
Verna L. Smith, for appellant.
L. Craig Fraser, District Attorney, Robert B. Faircloth, Assistant District Attorney, Samuel S. Olens, Attorney General, Paula K. Smith, Senior Assistant Attorney General, Katherine T. Parvis, Assistant Attorney General, for appellee.

 In the absence of evidence that counsel made a strategic decision, it seems peculiar for this Court to go through a litany of possible reasonable strategies and assume defense counsel acted pursuant to one of them.